Citation Nr: 1144004	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-00 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO continued a 20 percent rating for degenerative disc disease (DDD) with demineralization and spinal stenosis.  

In his December 2007 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In a November 2010 letter, the RO informed the Veteran that his hearing was scheduled in January 2011.  In December 2010, the Veteran indicated that he wished to withdraw his request for a hearing before a Veterans Law Judge, and wanted his appeal considered on the record.  There are no outstanding hearing requests of record.  

As a final preliminary matter, the Board acknowledges that, in his October 2011 Informal Hearing Presentation (IHP), the Veteran's representative asked that a claim for service connection for right lower extremity radiculopathy be referred to the RO for development and adjudication.  However, as will be discussed below, whether the Veteran has a separately ratable neurologic abnormality associated with his service-connected lumbar spine disability will be addressed on remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board's review of the claims file reveals that further action on the claim on appeal is warranted.  

The Veteran was most recently afforded a VA examination to evaluate his lumbar spine disability in July 2010.  He described a constant, dull low back midline pain radiating to his hips and occasionally to his legs, although he denied numbness, paresthesias, and leg or foot weakness.  Straight leg raising was decreased to 60 and 70 degrees on the left and right, respectively, due to hip pain.  Range of motion testing of the lumbar spine revealed forward flexion to 40 degrees, extension to 15 degrees, and lateral flexion and rotation each to 10 degrees.  The Veteran complained of lumbosacral area pain with radiation to the bilateral sacroiliac joints on proceeding beyond this range of motion, and was unable to do so.  Motor examination of the lower extremities was 5/5, with no sensory deficit reported.  Deep tendon reflexes were 2+.  The diagnosis was DDD and degenerative joint disease (DJD) of the lumbosacral spine with demineralization and spinal stenosis.  

In his October 2011 IHP, the Veteran's representative stated that the Veteran asserted that his service-connected back disability had increased in severity.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, to ensure that the record reflects the current severity of the service-connected lumbar spine disability, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered contemporaneous).

Moreover, despite the Veteran's complaints of pain radiating to his hips, and straight leg raising being limited due to bilateral hip pain, the July 2010 VA examiner did not specifically address whether the Veteran has a separate neurologic abnormality associated with the service-connected lumbar spine disability.  See 38 C.F.R. § 4.71a, Note (1) to the General Rating Formula for Diseases and Injuries of the Spine (providing that objective neurologic abnormalities should be evaluated separately from orthopedic abnormalities attributable to a service-connected spine disorder).

Because VA undertook to provide a VA examination to evaluate the service-connected lumbar spine disability, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, the VA examiner should specifically consider and address whether the Veteran has a separate neurologic abnormality associated with the service-connected lumbar spine disability.  

In evaluating the service-connected disability, the examiner should also consider any post-service injuries to the back.  In this regard, the record reflects that the Veteran hurt his back while shoveling snow in January 1996.  The diagnosis at that time was lumbosacral strain.  Additionally, the record reflects that the Veteran was involved in a motor vehicle accident in April 2001.  In a November 2006 statement, the Veteran reported that he was involved in a motor vehicle accident in early 2002, in which he injured the upper part of his back.  He added that this accident had nothing to do with his lower back problem.  An April 2001 record of private treatment following the accident reflects that the Veteran had positive paraspinal lumbar muscle tenderness.  The assessment was back muscle strain.  The assessment following treatment in November 2001 was thoracic strain secondary to motor vehicle accident.  Thus, it is unclear whether the lumbar spine was affected as a result of the April 2001 motor vehicle accident.  The Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The claims file also reflects that there are outstanding medical records pertinent to the claim on appeal.  In this regard, the July 2010 VA examiner stated that he had reviewed extensive records in the Computerized Patient Record System (CPRS).  However, no VA treatment records have been associated with the claims file.  While March 2002 and February 2007 VA examination reports are of record, the examiner's reference to "extensive" records suggests that VA treatment records may be available.  As any records of VA treatment are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  During the July 2010 VA examination, the Veteran stated that he had been treated for low back pain since 1967.  He indicated that he was weaned off Morphine following a discussion with his primary care physician in 2007 and was subsequently referred to a pain specialist, Dr. S., in 2009.  As indicated above, no VA treatment records have been associated with the claims file and the most recent records of private treatment currently associated with the claims file are dated in October 2006.  The July 2010 VA examination report indicates that more recent treatment records are available.  

Additionally, in October 2006, the Veteran's private physical therapist, from Physiotherapy Associates, wrote that physical therapy was recommended to decrease the Veteran's pain and increase his function.  During the February 2007 VA examination, the Veteran reported that he had physical therapy in 2006, although it made his pain worse, and radiated pain to his upper back and into his legs.  The only record from Physiotherapy Associates currently associated with the claims file is an October 2006 plan of care, which indicated that the Veteran would be seen two to three times a week for four to six weeks, at which time he would be reassessed.  The February 2007 VA examination report indicates that additional records of physical therapy treatment from this facility are available.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disability.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for any records of VA treatment, any records of treatment from the Veteran's primary care physician and Dr. S. (as referenced during the July 2010 VA examination), and any records of treatment from Physiotherapy Associates.

2.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected lumbar spine disability.    

Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

In undertaking a range of motion testing, the physician should indicate whether, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in the Veteran should be considered normal, even though it does not conform to the normal range of motion.  If such is the case, the physician must supply an explanation, as to why, in his or her assessment, the range of motion is normal for the Veteran.

The physician should identify all neurological impairment associated with the Veteran's lumbar spine disability, and should specifically consider and address his complaints of pain radiating to the hips and his representative's assertion that he has right lower extremity radiculopathy.  For each identified neurological impairment, the examiner should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected lumbar spine disability.  If so, the examiner should provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe).

The physician should comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least 4 weeks but less than 6 weeks; or (b) at least 6 weeks.

In evaluating the service-connected disability, physician should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected lumbar spine disability, from those attributable to any post-service injuries to the back, to include a January 1996 injury while shoveling snow and an April 2001 motor vehicle accident (discussed above).  If it is not medically possible to do so, the physician should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected lumbar spine disability.

The physician should set forth all examination findings, along with a complete rationale for any conclusions reached, in a printed (typewritten) report.

3.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


